Order filed November 5, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00816-CV
                                   ____________

         ESTATE OF SCOTT GREGORY SUMMERS, DECEASED


                       On Appeal from the Probate Court
                            Galveston County, Texas
                       Trial Court Cause No. PR-0073663

                                     ORDER

      On October 21, 2013, appellant filed a timely motion in this court
challenging the trial court’s October 10, 2013, ruling sustaining a contest to her
affidavit of indigence. See Tex. R. App. P. 20.1(j)(1), (2). When a motion to
review the trial court’s ruling on indigence is filed, the trial court clerk and the
court reporter must prepare, certify, and file the record of the hearing on the
contest to the claim of indigence within three days after the motion is filed. See
Tex. R. App. P. 20.1(j)(3). No record has been filed.
      Rule 20.1provides that if the appellate court does not deny a motion within
10 days after the motion is filed, this motion is granted by operation of law. Tex.
R. App. P. 20.1(j)(4). This new rule places a heavy burden on the trial court clerk
and the court reporter to act expeditiously in preparing, certifying, and filing the
hearing record. If the trial court clerk and the court reporter do not file the hearing
record within 10 days after the filing of the motion, as in this case, this court has no
ability to review the merits of the motion, and the motion is granted by operation
of law regardless of whether the motion has merit. Tex. R. App. P. 20.1(j)(4).

      More than 10 days have passed since the motion was filed, and appellant’s
motion was granted by operation of law. Accordingly, appellant may proceed on
appeal without the advance payment of costs.

      Therefore, we ORDER the Galveston County District Clerk and the official
court reporter, John Partain, to prepare, certify, and file the appellate record
without the advance payment of costs. See Tex. R. App. P. 20.1(k). The record
will be due in this court in 120 days.



                                    PER CURIAM